IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA
JEFFREY HOLLINGSWORTH,
                                           NOT FINAL UNTIL TIME EXPIRES TO
      Appellant,                           FILE MOTION FOR REHEARING AND
                                           DISPOSITION THEREOF IF FILED
v.
                                           CASE NO. 1D14-0607
DEUTSCHE BANK NATIONAL
TRUST COMPANY, AS TRUSTEE
FOR MORGAN STANLEY ABS
CAPITAL 1 INC. TRUST 2006-
WMC2,

      Appellee.

_____________________________/

Opinion filed January 20, 2015.

An appeal from the Circuit Court for Alachua County.
Stanley H. Griffis, III, Judge.

Mark Watts, Jacksonville, for Appellant.

Michael K. Winston, Dean A. Morande, Donna L. Eng, and Alana Zorrilla-Gaston
of Carlton, Fields, Jorden, Burt, P.A., West Palm Beach, for Appellee.




PER CURIAM.

      We affirm the denial of relief under Florida Rule of Civil Procedure

1.540(b)(1)-(3) on grounds the motion was untimely. See NAFH Nat’l Bank v.

Aristizabal, 117 So. 3d 900, 901-02 (Fla. 4th DCA 2013) (holding motion to vacate
final judgment pursuant to Rule 1.540(b)(2) and (3), on grounds bank committed

fraud, “was untimely because the appellees filed it ‘more than 1 year’ after the . . .

final judgment”); Dage v. Deutsche Bank Nat’l Trust Co., 95 So. 3d 1021, 1023

(Fla. 2d DCA 2012) (holding motion to vacate judgment on grounds bank

misrepresented ownership of note and mortgage at the time of filing suit was

untimely when “[t]he Dages waited more than two years after the entry of the final

judgment before moving to vacate the default and judgment”).

      The trial court also properly rejected the contention that relief was available

pursuant to Rule 1.540(b)(5). See Pure H2O Biotechnologies, Inc. v. Mazziotti,

937 So. 2d 242, 245 (Fla. 4th DCA 2006) (Rule 1.540(b)(5) “requires the movant

to establish that significant new evidence or substantial changes in circumstances

arising after the entry of the judgment make it ‘no longer equitable’ for the trial

court to enforce its earlier order.” (citation omitted; emphasis omitted)).

      Affirmed.

WOLF, BENTON, and MAKAR, JJ., CONCUR.




                                          2